[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]               MEMORANDUM OF DECISION ON MOTION TO STRIKE
In this two-count legal malpractice action, defendant moves to strike the second count alleging fraud.
This count adequately sets forth the essential elements of an action in fraud. Plaintiff alleges (a) false representation of the amounts of insurance coverage (b) known by defendant to be untrue (c) in order to induce plaintiff to settle (d) which he did to his injury.
It is our opinion that the amount of insurance coverage is often a factor in settlement negotiations.
Kilduff v. Adams, Inc., 219 Conn. 329 (1991); J. Frederick ScholesAgency v. Mitchell, 191 Conn. 353, 358 (1983).
Motion to strike DENIED.
Wagner, JTR CT Page 3965